Citation Nr: 1119555	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-48 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for osteochondiasis of tuberosity of the left tibia, with ostectomy, due to Osgood-Schlatter's disease.

2.  Entitlement to a disability rating in excess of 10 percent for arthritis of the right knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which continued a 20 percent evaluation for osteochondiasis of tuberosity of the left tibia, with ostectomy, due to Osgood-Schlatter's disease, and a 10 percent evaluation for arthritis of the right knee.  In February 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in December 2009.  His case is currently under the jurisdiction of the VA RO in Pittsburgh, Pennsylvania.

In March 2010, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claims of entitlement to increased ratings for his service-connected bilateral knee disabilities.

At his March 2011 hearing, the Veteran testified that his pain and limitation of motion of the knees had gotten worse, at least at times, since his last VA examination.  He also discussed falling due to instability and "giving out" of his left knee.  There was no mention of falls or his knee(s) "giving out" at the most recent VA examination in November 2007.  The Veteran's representative also specifically stated at the hearing that his bilateral knee disabilities had worsened.  For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2010).  As the Veteran's current reported symptomatology is not reflected in the most recent VA examination and he and his representative have asserted that his symptoms have worsened, the Board finds that a new VA examination is warranted in order to determine the current severity of the Veteran's bilateral knee disabilities.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to increased ratings for his bilateral knee disabilities must be remanded for a new VA examination.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Pittsburgh VA Medical Center, covering the period from August 2007, to the present, should be obtained and added to the claims folder.

2.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his service-connected osteochondiasis of tuberosity of the left tibia, with ostectomy, due to Osgood-Schlatter's disease, and arthritis of the right knee.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  The examiner must comment on and fully describe any functional effects of the Veteran's right and left knee disabilities.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claims of entitlement to increased ratings for osteochondiasis of tuberosity of the left tibia, with ostectomy, due to Osgood-Schlatter's disease, and arthritis of the right knee should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue(s) on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

